OFFICE   OF THE ATTORNEY   GENERAL    OF TEXAS
                           AUSTIN




Hon. 000. II.Sheppapd
Comptrollec of Public Aouountr
Austin, Texan


Dear Sir1           opinion HO. o-2378




          Pour letter of ret                  lng an opinion of
this department on the quest                  in ateCod has been
FOCOlVOd . We quot. the quo8                dlnyourlnquirya8
follov8t

     for the next
     to counties
                                   own that a county ha8
                                    (20,000) or more,
                                    1@88 than tlwlltymou-
                                    red to adopt the salary
                                    ahaqge beaome effeotive?

                       he baa18 of 2


                       sixty thowand (60,000) would that
                    appropriation on the ba8la Of 14#30r?
                    for the naxt bisnnlum?”
HOII. 1300.Ii.Sheppard, Pa8s 2



          *The fisoal year, within the manlng of this Act,
     &all bgb~    on Jsnu4rg 1st of eaoh yetit and each dis-
     trict, county and precinct orflcer shall file his report
     snd We    the final aettlenwnt required ln this Act not
     later than February 1st of each year; provided, however,
     tht offloera reoelving an annual 8alary a8 compensa-
     tion for their servloee s&11, by the clo8e of each
     month, pap Into the OffIoer8~ Salary Fund or funda, all
     feea, coms1Is8ionuand compeluatlon oolleated by him
     during raid month. Whenever such officer nerve8 for
     a iractlonal part of the fisoal year, he ah811 never-
     theless file hi8 report and make final aettlesent for
     such part of the year as he servo8and 8hall be entitled
     to such proportionate part of hia compen8atIon a8 the
     time for his rervloe be-am to the entire yesr."
              Seotion 1 of Article 39l2e rfmdsr
          "80 dlrtriot officer shall be paid by the State
     of Texas an fees or comlrslon for any aervloe per-
     formed by h Ll 1 nor shall the State or any aounty pay
     to any oountg ofiiaer In an oount oontrining 8 pop-
     ulation o? twenty thouaand f20,0003 Lnhabitrnt8 or
     aore 8ccording to the la8t preceding ?edoml Qexuus
     8rkyfee or aoml88lon ?or any eervlae by him performed
     a8 uuah officer; provided,~hovever, that the ueesuor
     W   aollootor of trxea shall aontinua to collect 8nd
     retain for the benefit of the bfflcers~ Salary ?md
     or fknd8 herelnefter provided for, all fees and oom-
     riuaiona whioh he 18 luthorisekunder lav to oolleotj
     and it ah811 be his duty to aotount for and to pay
     r&l.@uoh monIe8 received by him into the ?un.dor
     or funda created and provided for under the provirlons
     o? this Aetf provided tither, that the provlrions of
     this Seation shall not affeot the payment OS co8ts
     in 01~11 aa      by the State, but all such oosts 80
     pald shall be amounted for by the offloers    colleatlng
     the 8mue, a8 they an reqtired under the provisions
     of this Aot to acoount for feeah comaissIona   and coats
     oolleated ?rom private parties.

              Seotion 6, uubdivlslon (a) of Article 3gl2e reada:
           “In oountler wherein the county o??lciala are on
      8 8aLary bmals, in lddltlon to the monie8 deposited in
      sald Offloera~ Salary Fund or fund8 under the pmvi-
      alone of Seatione 1, 3 8nd 5 of thLs Aot there ahall
      be deposited therein quarterly on the first bry of
,.   080. B. Sheppard, Page 3


     January, April, July and Ootober of eaoh year, 8uoh
     sum8 #a !!aaybe apportioned to twah aounty under the
     provision8 of this Aot, out of the amllable approprla-
     tioarrarrdeby the tigl8lat%UW for such purpose8 pro-
     vided, however, that in oountle8 whorein the Comls-
     sloaer8t Court La authorized to detormlne vhether
     county Offl~O~S Sha11 be ooapen8ated On a 881U7 bill,
     no appOrtiOWIlentShall b0 SSdS to 8wh OOUty Mttl the
     Comptroller of Public Aooounts ah811 have been notlfled
     of the order of the Commia8ioaera~ Court that the county
     o??loers of swh county shall be oompenaated on a
     salary bel8 for the T18oal year, and in th8t ca8e
     the ?lrSt quarterly pa    nt Of suoh appOrtIOUUI8ntShall
     be mrde in rifteen (15r day8 after reoeipt of suoh
     notice by the Om&ptroller, and the nsslnlng payments
     on the dater hereinabove presoribed. It shall be the
     duty O? the OO8QtrOllOr Of Public AW.muntS to manually
     apportion to all counties in rhioh the county o??loer8
     00 to be compensrted on the b8818 of 8 88laryany
     nonlo8, appropriated for arid year for suoh rpportloa-
     mentj eaoh oounty entitled to partiolpate in such
     apportionment shall reoeive for the benefit of lte
     O??l.oers*SU.8ry Pond or tup48 it8 pmportionate part
     of the appropiSatloa vhioh ah811 be distributed roan@
     the reverrl oountIe8 entitled to partialpate therein,
     on the b8rir  of the per oapita popubtlon of eroh oounty
     aooorbing to the 188t pnrredlng PederaZ Oeneu8~ pro-
     vided th8t the annual apportionment for ruoh purpo8e8
     shall not exaeed fourteen (I) oents per capita of
     soid population of ew3h county vhere oounty o?floor8
     are compen8rted on a salary baais fanclew the pvovl8ion8
     of this Aot.   Provided that in rll aountler vhiah had
     a population of leus than Sixty thoueand (60,000)
      inhabitants in 1930 aooording to the lwt plwsdin(j
     Federal Census aad which nov hwe ad valorem v8luAtlom
     for all purposes aaoordlng to the ZIst approved trx
     roll of such oounty, vhioh have lnareased at least
     fifty (50) per cent over the trlurtlon for 1930, the
     mount to be paid to eaoh of uid oountler for ft8
      salary fund shall be the sum not to uxoeed henty-five
      (25d) oents per oapita baaed on the 1930 populrtlon.
     The quarterly peymeat of suoh apportionmat of such
     rpproprlatlon shall be made on varrants drrrm by the
      &trte Comptroller upoa the State usury     pyrble to
      the oounty treanurer of the county in whose favor the
      apportionment la Bade a& said WmtS       Sb11 be
      registered by the Comptroll6r and the ma8uPsr    uad
      @b&l be ailed by the l?O8IptPOlleP  t0 the trW8rrre~ of
      the oounty."
Hon. 000. H. Sheppard, Page 4


          Seation 13 of Article 39l.20rerds in part a8 followat

          "ThO COSld88iOMlVJ' OOlWt in OO~tiOS bw      0
     population of twenty thousand (20,000) lnhabltant8
     or more, and less than one hundred and aiaety thousand
     (190,000) lnhabit4nts Moordlag to the lut preceding
     Federal OOnSull,18 hereby authorised Md it Shall be
     its duty to fix the ralarier a? all the follwlng named
     O??lCer8, to-vltr sheriff, 888~8SOr Uid OOllOOtOr O?
     taxes, aounty judge, aounty attorney, lnaludlng orlmlnal
     district attorneys and aounty attommy   who perform
     the duties of distrfot attorneys, dlstxlat olerk,
     aounty olerk, treasumr, hide and animal lnapeatori
     Each of said offlaers shall be paid in maaey an aaaual
     salary in twelve (12) equal installm8ats of not 1088
     th8Ilthe tot81 I= earned &I OORnS~tiollby him io
     his of?lolal oapa6lt.ytar the ?Usorl yew 1935, &ad
     not 111orethan the m8ximum amount allarod 8UOh offloor
     under lava existing on Augwt   24, 1935s provided that
     in counties having a population of tventy thoueand
     (20,000)end lees than thirty-sevon thowand five
     hundred (37,500 raoordlng to the lut proa-             Fodorul
     Census, and hav     Ul 888e88.d V*h%tlOXh   in  OX0088     Of
     Fifteen Ktlllon+( 15,000,000.00) Dollars,aooordl.ag
     to the last approved preusding tax roll of ruoh OouQty
     the Mximum ammat alloved 8uOh 0??10eP8 U SdWiO8
     may be increased oae (1s) per cent for eaah One lUllion
     ($1~000,000.00) Dollar8 val*tlon or ?raotioxml paPt
     thereof, in excess 0r said Plfteen willlon (r)l5,000-
     000.00) Dollars valu8tlan over and above the mxlmum
     amount allowed rush offloers under ~AWJ exfst¶.IQon
     August 24, 19351 and provided that in OOlUlti~8     hating
     a population of thirty-seven thousand five hundred
     (37,500) and less than sixty thotuand (60,000) uroordia8
     to the b8t preoeding Fedowl Oen8u8, and hav
     lsse8!3Od valuation in exoeim of Twenty Wlllon? &ii,-
     ooo,ooo.oo) rkllara, ~~oordsng to the la8t preoedbg
     approved tax roll of suah oounty, the maxImum msO\mt
     alloved suah o??loer8 La ubriea,      mSy be bn=e~ed
     one (1%) per cent for laoh One Nllllon ($1,000,000.00)
     fklbF8   valuation or iruJtioIka1p-t thereof, in eXee88
     of Said Twenty Ulllion ($20,000,000.00) Dollars w&m-
     tlon over and above the abxfmma amount    rllowd suoh
     o??ioer under lava existing on Augu8t 24, 1935."
                                                                  810

Bon. Oeo. H. Shepp8.rd,P*ge 5



          It is generrrllyheld that Ln the absenoe of a statute
providing when the oexmu8 shall go into legal effeat, It ba~oomor
o??lolal and efieatlve a8 of the date of publIaatlon, by a
bulletin, aertl?la8ter etc., by the Mnotor   of the Cezuu8. 14
C. J. Sec. 1031 Holaomb v. Spikes, 232 8iW. 891. Xt Is then,
but not until then, that the.aourtr vi11 judI.ially notlee the
population of a given dour&Y so *a to permit obaage8 la ohm-
l?ioatlon based thereon. 8mIth v1 Fatterson, 242 8.Y. 794.
          This deputment hrs heretofore rule& In OpInIon Ilo.
O-2337 as to when the 1940 Federal Oeneu8 beaom8s oontrolllng
under OUF 8tatUt.S inVOlVill8pOQulatiOll. v. aB. .AO1OSi4 8
oopy of this opinion for your aoavenienae.
          IOU have further Infmd    u8 that yeur tint que8Cioa
above quoted hm refereaoe to th e lpproprUtlon mntloaod in
SeatIon 6 of Artlale 39120, 8upl?r,and al80 u mentioaed in
your third qsertlon.

          It ~I11 be noted from 8eotI.a 6 of ArtIale 3gl2e
that the approprlatlon thenla wat1oMd    Sh811 be dlrtributed
among the 8everU aountle8 entItled to p8rtleIp8te therein oa
the br818 of the DW oa~ltn Dosml&lori OS each aouatv uzaozd-
~tothelast~~eoe~~e~l              Oe~ll1l.~   that&    annual
appartiomeat for auah purpo8e8 r&all not lxaeed X4d per aapita
of-arid papStloa   of eioh oount]lvhese aounty off1b.k me
aompenuted on an muawl Mlary bulr.
          Inmmnr to your ffr8t       8tloa you are respeatfully
dvised that it 18 the OpfniOn Of E l dep a r tuntt~t th e
bngi818tUX'O8hould tie 8pprop~l8tions for the next bleanhm
to all couutI.6 operating under the O??loer8* 0slaPy Bill,
Wed   on the 1940 06rm.m. not to exoeod 14# per aaplta of 8bId
population OS e&oh county, exoept In thee. oouatles w&ah h8d
a population of lees thbn 60,000 ialaabltrntrIn &WOO, and rhioh
now hme ad valorem tnluatioas for all purpo8.8, aaoordia@ to
th0 l&St 8ppPOVU.it&X rOl1 Of SWSb OOUUtJ, VhiOh WV. inOP.88.6
at leb8t 5@ over the vrlu*tloa fer 1930; Said oeuntle8 aolling
              oPL8lo am eat tied to he sum not to lxaeed
ss$hgPt%;lE,    bnsea on the i930 po&t:oll.
          with MfW6IU30 to your SeOOd qWStiO&     in view of
Art101. 3098, SwX'@, and 8ootlon 13 Of Artlole 3912.. you 8X.
dvlsed that a aouaty which he8 l population of 80,000 0s ~Hre
Inh8bitUlt.S#&oOordIn@to the 1940 oeneue, uld Mob   #bore II,
populrrtionof 1.88 than 20,000 aooordia8 to the 1930 0ezulW~
Hon. Gee. H. Sheppard, Page 6



would be required to adopt the Officers* Salary plan, -a    the
change would become effective January 1, 1941.
          Your third question is answered in the above answer
to your first question.

          Trusting that the foregoing fully amvera   your inquiry,
ve are

                                        Yours very truly
                                   ATTORHEY t3BBBRAL
                                                   OP TWA8

                                    HywdL
                                             Al-dellYlI.llalM
                                                     Asrlrtmt
AUtPBP
HHC.